COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00520-CV


BELINDA BALDWIN AND                                                 APPELLANTS
AMERICAN CONSUMER
SOLUTIONS, INC.

                                         V.

R.W. REDDEN                                                             APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      On May 1, 2013, we notified appellants that their brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellants or any party desiring to continue this appeal filed with the court within




      1
       See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellants' brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: June 27, 2013




                                    2